DETAILED ACTION
This office action is responsive to communications filed on February 7, 2022.  Claims 2, 3, 5-8, 11-17, 20-22, 24-27, 30 and 31 have been amended.  Claims 4 and 23 have been canceled.  Claims 2, 3, 5-22 and 24-31 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 11/29/2021, 3/17/2022 and 4/21/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 14, 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12, 17 and 22 of U.S. Patent No. 10,757,718 in view of Islam et al. (US 2018/0063865).

Present application:

2. A method for wireless communication, comprising:

monitoring a control region for control messages during a transmission time interval (TTI) based at least in part on the indication that the sub-band of the system bandwidth is subject to preemption;


receiving the first DCI in the TTI based at least in part on the monitoring, wherein the first DCI indicates a preemption of resources of the set of resources in a prior TTI; and








attempting to decode data from the resources of the set of resources in the prior TTI based at least in part on the first DCI.







wherein the control messages comprise a first downlink control information (DCI) and a second DCI, and wherein a first number of decoding candidates for the first DCI is less than a second number of decoding candidates for the second DCI



receiving an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption

US 10,757,718:

1. A method for wireless communication, comprising:

monitoring the control region for the first DCI and for a second DCI that indicates an assignment of uplink or downlink resources, wherein a first number of decoding candidates for the first DCI is less than a second number of decoding candidates for the second DCI

receiving a control message that indicates a reassignment of resources of a set of resources allocated for mobile broadband ( MBB) communications, wherein the control message is received in a control region of a transmission time interval (TTI) of a first duration and indicates reassigned resources of a prior TTI of the first duration, and wherein the reassigned resources are allocated for another type of communications having TTIs of a second duration that is shorter than the first duration;

attempting to decode data from resources of the set of resources based at least in part on the control message, wherein the control message comprises first downlink control information (DCI) that indicates the reassigned resources of the prior TTI, and wherein a set of decoding candidates for the first DCI are defined by one or more aggregation levels that are based at least in part on a link condition

wherein the control message comprises first downlink control information (DCI) that indicates the reassigned resources of the prior TTI … a second DCI that indicates an assignment of uplink or downlink resources, wherein a first number of decoding candidates for the first DCI is less than a second number of decoding candidates for the second DCI

Claim 1 does not recite receiving an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption.  However, Islam teaches receiving an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption (“FIG. 7E shows an example of using an indicator to signal to the eMBB UE whether there is URLLC service in a period of time or in a certain frequency band, i.e., whether eMBB UEs need to monitor for low-latency traffic indicators due to the presence of URLLC traffic. If there is no URLLC service in a period of time or in a certain frequency band, then in that time-frequency region, the eMBB UE may not need to monitor for low latency control signaling or account for possible puncturing during its decoding process. If there is URLLC service, the eMBB UE would function in a co-existence (or puncture-ready) mode, which may involve being able to decode a received TB that has been punctured. This indication can be explicit, e.g., using higher layer signaling (Radio Resource Control (RRC)) or dynamic physical layer signaling. It can also be implicit, e.g., using different DMRS patterns. A first DMRS pattern may indicate no URLLC traffic, a second DMRS pattern may indicate the possibility of URLLC traffic, and so handling of punctured eMBB information may be used. It may also be done via sub-band division: one sub-band is eMBB-only; the other sub-band is eMBB+URLLC. The benefit of this indication is to save eMBB UE's processing overhead if there is no URLLC traffic in a period of time or in a certain frequency band” – See [0058]; See also Fig. 7E; The UE receives an indication of a sub-band associated with a set of eMBB only resources and a sub-band associated with a set of co-existence resources where eMBB resources are subject to preemption by URLLC traffic, wherein the UE monitors for URLLC control indicators (control messages) based on the assigned sub-band).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 to receive an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption.  Motivation for doing so would be to enable the UE to save processing overhead if there is no URLLC traffic in a frequency band.  Thus, the amount of monitoring the UE needs to perform is reduced (See Islam, Abstract and [0058]).


Claims 14, 21 and 31 are rejected based on Claims 12, 17 and 22 of U.S. Patent No. 10,757,718 in view of Islam based on similar reasoning as given above.

Response to Arguments
On pages 10-12 of the remarks, Applicant argues in substance that Kuchibhotla and Islam do not teach “monitoring a control region for control messages during a transmission time interval (TTI) based at least in part on the indication that the sub-band of the system bandwidth is subject to preemption, wherein the control messages comprise a first downlink control information (DCI) and a second DCI,” as recited in claims 2, 14, 21 and 31.  Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 2, 3, 5-22 and 24-31 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 2, 3, 5-22 and 24-31 are allowable over the prior art.

Examiner Note
Examiner attempted to contact Paul Schramm via telephone to request the filing of a terminal disclaimer that would overcome the current Double Patenting rejection, but was unable to reach him.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478